07/14/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0206
                      CAUSE NO. DA-20-206


BRENT YAGER,

         Petitioner/Appellant,

   vs.

DEPARTMENT OF LABOR AND
INDUSTRY, UNEMPLOYMENT
INSURANCE APPEALS BOARD,
STATE OF MONTANA,
DEPARTMENT OF PUBLIC HEALTH
AND HUMAN SERVICES,

         Respondents/Appellees.




                                  ORDER
____________________________________________________________
ON MOTION by the Department of Labor and Industry and good cause

appearing, the motion to supplement the administrative record is approved.

So ORDERED on the __ day of July 2020.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 14 2020